                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.        CV 19-2743 MWF (JCx)                                        Date: May 30, 2019
Title       Peter Strojnik v. Pacifica Hotel Company, Inc.


Present: The Honorable:       MICHAEL W. FITZGERALD, United States District Judge
                    Rita Sanchez                                       Not Reported
                    Deputy Clerk                                 Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

PROCEEDINGS (IN CHAMBERS):                    ORDER TO SHOW CAUSE RE DEFAULT
                                              JUDGMENT

       In light of the Default By Clerk [11] entered on May 29, 2019, the Court sets a hearing
for Order To Show Cause Re Default Judgment for July 1, 2019 at 11:30 a.m. If a Motion for
Default Judgment is filed prior to this hearing, the hearing on the Order To Show Cause will be
discharged, and no appearance will be necessary.

      Any Motion for default judgment must comply with the Court's Procedures and
Schedules. See http://www.cacd.uscourts.gov/honorable-michael-w-fitzgerald.

        IT IS SO ORDERED.                                        Initials of Preparer: RS/sjm




CV-90 (03/15)                          Civil Minutes – General                                  Page 1 of 1
